In related actions, inter alia, to recover damages under Debtor and Creditor Law article 10, the plaintiffs appeal from an order of the Supreme Court, Westchester County (Rudolph, J.), entered July 22, 1999, which denied their motion to compel discovery and to consolidate the actions and granted the defendants’ cross motion for summary judgment dismissing the complaint in Action No. 2.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court properly determined that the respondents were entitled to summary judgment. As to the appellants’ claimed violations of Business Corporation Law § 719, the respondents are merely salaried employees, not directors, of the defendant in Action No. 1, Enhance A Colour Corp., d/b/a Enhance A Colour Printing and Graphic Services (hereinafter Enhance A Colour Corp.) (see, Business Corporation Law § 719). Further, as to the appellants’ claim that the respondents transferred corporate assets in violation of Business Corporation Law § 720 and Debtor and Creditor Law article 10, the appellants are creditors of only the respondent Kevin O’Connor, not Enhance A Colour Corp.
The appellants’ remaining contentions are without merit. Santucci, J. P., Sullivan, McGinity and Luciano, JJ., concur.